        Case 1:07-cv-02419-JMF Document 216 Filed 10/26/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



                                           )
  SECURITIES AND EXCHANGE                  )
  COMMISSION                               )
                                           )
               Plaintiff,                  )
                                           )
          v.                               )
                                           )
  COLLINS & AIKMAN CORPORATION,            )          Case No. 1:07-cv-02419 (JMF)
  DAVID A. STOCKMAN, J. MICHAEL            )
  STEPP, GERALD E. JONES, DAVID R.         )
  COSGROVE, ELKIN B. MCCALLUM,             )
  PAUL C. BARNABA, JOHN G.                 )
  GALANTE, CHRISTOPHER M.                  )
  WILLIAMS, AND THOMAS V.                  )
  GOUGHERTY,                               )
                                           )
               Defendants.                 )
__________

    [PROPOSED] ORDER TO DISBURSE FUNDS TO PAY FEES AND EXPENSES
            OF DISTRIBUTION AGENT – SECOND FEE REQUEST

       The Court, having considered Plaintiff’s Motion for an Order to Disburse Funds to Pay

Fees and Expenses of the Distribution Agent (the “Motion”), the Memorandum of Law in Support,

and the attached Exhibit, and for good cause shown,

IT IS HEREBY ORDERED:

   1. The motion is granted.

   2. The Clerk of the Court shall issue a check on the Court Registry investment System (CRIS

       Account Number 1:07-cv-02419 under the case name designation “SEC v. Collins &

       Aikman, et al.,” for the amount of $38,083.87 payable to Epiq Class Action & Claims

       Solutions, for the payment of fees and expenses incurred by the distribution agent between

       June 1, 2020 and September 30, 2020.
Case 1:07-cv-02419-JMF Document 216 Filed 10/26/20 Page 2 of 2
